Por Cuanto, los únicos errores señalados por la parte apelante son:
"1. La corte cometió grave error al no admitir como prueba los autos del caso Civil No.10027, (No. 6302. de este Tribunal, aún no señalado) sobre todo en cuanto a la Relación de Hechos, Opinión y Sentencia.
"2. La corte cometió grave error al conceder como honorarios de abogado la suma de $400."
Por cuanto, la parte apelante en su alegato ha dejado de demos-trar la existencia del primero de dichos dos supuestos errores y no encontramos motivo suficiente para reducir la cantidad fijada como honorarios de abogado,
Por tanto, se confirma la resolución apelada dictada por la Corte de Distrito de Aguadilla en 26 de octubre de 1933.